Citation Nr: 0621359	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-37 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether a reduction in the disability rating for service-
connected gout from 40 to 20 percent, effective February 1, 
2005, was proper.

2.  Entitlement to an increased rating for gout, evaluated as 
40 percent disabling. 

3.  Entitlement to an increased rating for hypertension, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran had active service from January 1966 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  A February 2003 rating decision increased the 
rating for the veteran's service-connected gout from 20 
percent to 40 percent and increased the rating for the 
veteran's service-connected hypertension from 10 percent to 
20 percent.  A rating decision of November 2004 reduced the 
rating for the veteran's service-connected gout from 40 
percent to 20 percent effective February 1, 2005.  

The veteran was afforded a video conference hearing before 
the undersigned Veterans Law Judge on April 19, 2006.  

The issues of entitlement to increased rating for gout and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The February 2003 rating decision, which increased the 
disability evaluation for the veteran's service-connected 
gout from 20 to 40 percent was supported by evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied, such that they involved undebatable 
error that would have led to a materially different outcome.

2.  The reduction was not proper.  



CONCLUSION OF LAW

The February 2003 RO determination is not clearly and 
unmistakably erroneous in increasing the disability 
evaluation for the veteran's service-connected gout from 20 
to 40 percent.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. § 
3.105(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable outcome in the rating reduction 
issue, discussion of VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) is not necessary.  

In September 1994, the RO granted service connection for 
gout, evaluated as 20 percent disabling.  In February 2003, 
the RO increased the evaluation for this disability to 40 
percent, effective July 10, 2002.  

In September 2004, the RO notified the veteran that it had 
determined that this disability was no more than 20 percent 
disabling and that it proposed to reduce his rating.  The 
notice essentially stated that the basis for the reduction 
was that recent findings contained in VA outpatient records 
were not of such severity that they warranted a 40 percent 
evaluation.  It referred to the Statement of the Case for an 
explanation of the reason for the reduction.  The Statement 
of the Case noted that clear and unmistakable error (CUE) was 
found in the February 2003 rating decision that assigned a 40 
percent rating.  

CUE is a very specific and rare kind of error of fact or law 
that is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made," and that, but for 
the error, the result of the adjudication would have been 
manifestly different.  Russell, 3 Vet. App. at 313-14.

It also is important to bear in mind that a finding of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on the current 
state of the law or with the benefit of augmenting the record 
after the decision in question with additional evidence that 
did not exist at the time of the prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242 (1994).

The Board does not find CUE in the February 2003 rating 
decision that increased the veteran's evaluation for service-
connected gout from 20 to 40 percent for two reasons.  First, 
the VA outpatient records referred to above were not 
physically of record at the time the RO issued the February 
2003 rating decision.  Second, the January 2003 VA 
examination revealed that the veteran, albeit by history, 
suffered 6 to 7 incapacitating episodes per year.  Certainly, 
there was a basis in the record to award a 40 percent rating 
for the veteran's gout.  Thus, the Board finds no CUE in the 
February 2003 rating decision and that reduction of the 40 
percent evaluation to 20 percent was not proper.  


ORDER

The 40 percent for the veteran's service-connected gout and 
the appeal is restored.



REMAND

The veteran has made a claim for a rating in excess of 40 
percent for service-connected gout.  The veteran should be 
afforded a VA examination that elicits a detailed history of 
the veteran's gout attacks.  

In addition, a considerable amount of new evidence was 
submitted at the veteran's hearing.  That evidence was 
accompanied by a waiver of RO consideration.  In May 2006, 
however, VA outpatient treatment records were received 
unaccompanied by such a waiver.  Some of the evidence is 
pertinent to the veteran's hypertension appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of the veteran's gout.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
elicit a detailed history of the veteran's 
gout attacks, discussing both the 
frequency and severity of those attacks.  

2.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issues remaining on 
appeal, to include consideration of all 
evidence of record.  If the determination 
of the claims remain unfavorable to the 
veteran, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran an appropriate period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


